DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kloss (US Pub 2019/0298542).
With respect to claim 1, Kloss discloses an intersomatic cage (see fig 7 below) for vertebral stabilization, comprising: a generally prismatic body (fug 7() having a protruding nose (see fig 7 below) and configured to be inserted between two contiguous vertebrae so as to space them apart during a surgical insertion of the cage (abstract), wherein the body (1) consists of surface receptacles (fig 7, 5 and 7) containing slow prolonged release substances selected from the classes of anti- inflammatory, anti-infection and bone regrowth promoter drugs (paragraph 100, antibiotics in the tubular structure) and wherein the surface receptacle are in the a form of gratings of grooves (fig 7, grooves cover the surfaces like a grater) provided both at least on the side walls (see fig 7 below)) of the body and on said nose ((fig 7 below).With respect to claim 2, Kloss discloses wherein the body is hollow (see fig 7 below) and said surface receptacles  are provided for on inner and outer surfaces of said side walls (fig 7 below) of the body.

    PNG
    media_image1.png
    572
    469
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11147682 B2 discloses a cage with receptacles and a nose
US 11058551 B2 discloses a cage with receptacles and a nose
US 10682238 B2 discloses a cage with receptacles and a nose
US 10478313 B1 discloses a cage with receptacles and a nose
US 20180303624 A1 discloses a cage with receptacles and a nose
US 10022245 B2 discloses a cage with a nose
US 20170056179 A1 discloses a cage with receptacles and a nose
US 20160213486 A1 discloses a cage with receptacles and a nose 
US 20160199193 A1 discloses a cage with receptacles and a nose
US 20160022431 A1 discloses a cage with receptacles and a nose
US 9132021 B2 discloses a cage with receptacles and a nose
US 20150148907 A1 discloses a cage with receptacles and a nose 
US 20140303733 A1 discloses a cage with receptacles and a nose
US 20140172103 A1 discloses a cage with a nose
US 20100262244 A1 discloses a cage with receptacles and a nose
US 20100114317 A1 discloses an implant with drugs in grooves


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773